Third District Court of Appeal
                               State of Florida

                          Opinion filed May 26, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1399
                        Lower Tribunal No. 20-1687
                           ________________


                  Agnieszka Dworakowska, et al.,
                                 Appellants,

                                     vs.

                           Wieslaw L. Janiga,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Celeste
Hardee Muir, Judge.

    Adrian Philip Thomas, P.A., and Adrian P. Thomas, and Michele M.
Thomas, and Ryan G. Nagle (Ft. Lauderdale), for appellants.

      Law Offices of George A. Minski, P.A., and George A. Minski, and
Christin Coleman Gallardo (Hollywood), for appellee.


Before FERNANDEZ, LOGUE, and LINDSEY, JJ.

     PER CURIAM.

     Affirmed.